West, J.
(dissenting) : The court finds no reason *404for refusing the writ save the Rosenthal decision.. This is not the Rosenthal case. There all the canvassing boards had adjourned sine die, the certificate of election had been issued and the relief demanded was that the state board be required to reconvene, determine that another had been elected and issue to him a new certificate. It was said that if the board had discharged all of the duties which the law especially enjoined upon it, before its final adjournment, the writ could not issue; that there was nothing to cause suspicion or to demand any other action, and the returns had been accepted as truthful and passed upon as such, and the result declared therefrom.
Here the canvass as to state officers, beginning with the precinct and ending with the state board, had not been completed. The initial count being wrong, the error remained during the continuation of the work by the other boards whose action was required to complete the canvass and authorize a certificate. These boards were all in court and a duty was still unperformed. It was brought to their notice that a number of legal ballots had been rejected, the location and identification of which were beyond question or dispute. Concerning these ballots the election board had no judgment to exercise. The statute had made their ministerial duty absolutely plain. The provision concerning the preservation of the envelope containing them was not intended to and does not preclude a court of competent jurisdiction from compelling officers to follow the statute.
If, as the opinion states, the doctrine of the Rosenthal case “may seem harsh and ill suited to the practical attainment of just results” and is “rigid and inelastic” {ante, p. 401) then certainly it should not be stretched beyond its necessary application.
This court is by the constitution (Art. 3, § 3) vested with jurisdiction in mandamus and the legislature has only said that the writ may not be issued in any case *405“where there is a plain and adequate remedy in the ordinary course of the law” (Civ. Code, § 715). The remedy to be found in a contest or in quo warranto is confessedly not of that kind. Similar power has been exercised by other courts. (O’Connell v. Mathews, 177 Mass. 518, 59 N. E. 195; Brewster v. Sherman, 195 Mass. 222, 80 N. E. 821; Territory ex rel. v. Suddith et al., 15 N. M. 728, 110 Pac. 1038; People v. Beam, 117 N. Y. Supr. Ct., App. Div., 374, 103 N. Y. Supp. 818; Matter of Larkin, 163 N. Y. 201, 57 N. E. 404; People ex rel. McLaughlin v. Ammenwerth, 197 N. Y. 340, 90 N. E. 973; Sanderson v. Payne, [N. Y. Supr. Ct.] 64 How. Pr. 357; 15 Cyc. 378.)
It is provided that failure to comply with the provisions of the law in noticing and conducting an election shall not preclude the one actually receiving the highest number of' votes from receiving the cértificate “so that the real will of the people may not be defeated by any informality of any officer.” (Gen. Stat. 1909, § 3138.) Neither should it be defeated by the failure of an officer to count the ballots as the law directs.
Few rights are more sacred than the one to have an honest ballot properly counted. It is setting the hands of the clock backward to hold that such right can not be protected in this case.
I am authorized to state that Chief Justice Johnston concurs in this dissent.